USCA11 Case: 21-13937    Date Filed: 10/06/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13937
                Non-Argument Calendar
                ____________________

ROBERT WALKER,
TAMIKO N. PEELE,
                                         Plaintiffs-Appellants,
versus
U.S. BANK NATIONAL ASSOCIATION,
ROBIN R. WEINER,
JOANNA P. TEMPONE,
THE UNITED STATES DEPARTMENT OF
EDUCATION,
KELEY JACOBSON, P.A., et al.,
USCA11 Case: 21-13937         Date Filed: 10/06/2022     Page: 2 of 4




2                       Opinion of the Court                 21-13937

                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 9:21-cv-80568-AMC
                    ____________________

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
       Robert Walker and Tamiko Peele, Chapter 13 debtors pro-
ceeding pro se, appeal from the district court’s denial of their mo-
tion to reconsider the sua sponte dismissal of their appeal from the
bankruptcy court. Their notices of appeal to the district court in-
dicated that, among other orders issued by the bankruptcy court,
they were appealing the order dismissing their Chapter 13 case.
       Although we read briefs filed by pro se litigants liberally, is-
sues not briefed on appeal by a pro se litigant are deemed aban-
doned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
Mere reference to an issue in a brief, absent argument and citations
of authority in support of that issue, is insufficient to preserve the
issue on appeal, even for pro se filings. Horsley v. Feldt, 304 F.3d
1125, 1131 n.1 (11th Cir. 2002); Hamilton v. Southland Christian
Sch., Inc., 680 F.3d 1316, 1319 (11th Cir. 2012).
USCA11 Case: 21-13937            Date Filed: 10/06/2022         Page: 3 of 4




21-13937                  Opinion of the Court                               3

        Here, the debtors have abandoned their challenge to the
bankruptcy court’s dismissal of their Chapter 13 case. Their 58-
page initial brief contains but a single sentence requesting reversal,
with no argument or citation to authority. Further, the debtors’
initial brief does not otherwise appear to contain any argument or
authority related to the bases for the bankruptcy court’s dismissal
order, including the debtors’ failure to timely modify the plan to
conform with U.S. Bank’s claim or provide that real property
would be treated outside the plan; their proposal of a plan that was
not confirmable; and their attempt to value and avoid U.S. Bank’s
claim, in violation of 11 U.S.C. § 1322(b)(2). Thus, the debtors’
bare assertion that this Court should reverse the dismissal order is
insufficient to preserve their challenge to it. Hamilton, 680 F.3d at
1319. Accordingly, we dismiss the appeal.
       DISMISSED.1


1 The debtors’ two motions—one for fees, costs, and expenditures, and the
other for leave to file excess pages—are both DENIED. The debtors do not
specify under what source of authority they are seeking fees, costs, and ex-
penditures. To the extent that they seek to rely on this Court’s inherent power
to impose attorneys’ fees, the debtors offer no argument or explanation as to
how the appellees have acted in bad faith or why they are otherwise entitled
to attorneys’ fees. See, e.g., Chambers v. NASCO, Inc., 501 U.S. 32, 45–46
(1991) (discussing courts’ inherent power to impose attorneys’ fees when a
party acts “in bad faith, vexatiously, wantonly, or for oppressive reasons”)
(quoting Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59
(1975)). To the extent that the debtors attempt to rely on Rule 38, such reli-
ance is misplaced. Rule 38 only allows appellees to recover damages and costs.
See Fed. R. App. P. 38.
USCA11 Case: 21-13937             Date Filed: 10/06/2022         Page: 4 of 4




        To the extent that U.S. Bank requests that we impose sanctions on the
debtors pursuant to Federal Rule of Appellate Procedure 38, its motion is
DENIED. Although the debtors have submitted many lengthy and difficult-
to-discern filings before the bankruptcy court, the district court, and this
Court, appellants are proceeding pro se, and U.S. Bank did not file a separate
motion for sanctions. See Fed. R. App. P. 38 (“If a court of appeals determines
that an appeal is frivolous, it may, after a separately filed motion or notice
from the court and reasonable opportunity to respond, award just damages
and single or double costs to the appellee.”) (emphasis added); Woods v. I.R.S.,
3 F.3d 403, 404 (11th Cir. 1993) (declining to impose Rule 38 sanctions because
of the appellant’s pro se status). Unlike the few pro se appellants who have
been sanctioned by this Court, the debtors were not explicitly warned that the
particular arguments they now make on appeal are frivolous. See King v.
United States, 789 F.2d 883, 884 (11th Cir. 1986).